Order entered September 25, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00073-CR

                          ROGER ALLEN STULCE, JR., Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-82426-2012

                                             ORDER
       The Court REINSTATES the appeal.

       On August 25, 2014, we denied appellant’s second motion to extend time to file his brief

and ordered the trial court to make findings regarding why the brief has not been filed. We

ADOPT the findings that: (1) appellant desires to pursue the appeal; (2) appellant is indigent

and represented by court-appointed counsel Mitchell Nolte; (3) Mr. Nolte’s explanation for the

delay in filing appellant’s brief is his workload; and (4) appellant’s brief will be filed by October

20, 2014.

       We ORDER appellant to file his brief by OCTOBER 20, 2014. No further extensions

will be granted absent a showing of extraordinary circumstances.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                               /s/    ADA BROWN
                                                      JUSTICE